                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

 JEFFERY A. BROUSSARD                           *     CIVIL ACTION NO. 19-0294


 vs.                                            *     JUDGE TERRY A. DOUGHTY

 DARRELL VANNOY                                 *     MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered, no

objections having been filed, and finding that the same is supported by the law and the record in

this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner’s Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2254, [doc. # 1], is DENIED and DISMISSED WITH

PREJUDICE.

       THUS DONE AND SIGNED this 5th day of November, 2019, in Monroe, Louisiana.




                                                 ______________________________________
                                                 TERRY A. DOUGHTY
                                                 UNITED STATES DISTRICT JUDGE
